PCIJ_AB_74_PhosphatesMarocco_ITA_FRA_1938-06-14_JUD_01_PO_02_FR.txt. 36

OPINION INDIVIDUELLE DE M. CHENG TIEN-HSI
[Tvaduction.|

Je suis d’accord sur la conclusion 4 laquelle arrive l’arrét de
la Cour, a savoir que la requéte du Gouvernement italien n’est
pas recevable, Mais je regrette de ne pouvoir me rallier à cer-
tains des motifs énoncés dans l'arrêt, et cette divergence me
paraît d'importance suffisante pour que j'estime devoir exposer
brièvement mon opinion individuelle,

Selon moi, l'exception du Gouvernement français, qui se
fonde sur la question de la juridiction obligatoire, n’est fondée
que dans la mesure où elle vise la partie de la demande qui
est énoncée dans la conclusion b) de la requête; elle n’est pas
fondée en tant qu’elle a trait à la partie de la demande qui
est énoncée dans la conclusion a) de ladite requête ; mais, en ce
qui est de cette dernière conclusion, l'exception tirée de l'absence
de négociations diplomatiques devrait être retenue.

Pour ce qui est de la décision du Service des Mines, il est
juste de dire que le différend s'est élevé au sujet d’un fait
antérieur à la date critique, car cette décision a été rendue en
1925. Si elle était injuste, le tort qu’elle a causé l’a été en
1925. Si elle subsiste, c’est simplement à l'état de préjudice
auquel il n’a pas été porté remède ; mais elle ne commet point
de lésion nouvelle, n’enfreint pas de nouveau droit et, partant,
ne donne naissance à aucune situation ni à aucun fait nouveau.
Sous le point de vue du préjudice causé, il s’agit, non pas d’un
fait existant, mais entièrement d’une chose du passé. Le même
raisonnement s'applique au déni de justice prétendu, car il
s'agit là simplement d’un ancien différend, c’est-à-dire de la
décision de 1925. Une conclusion différente entrainerait comme
conséquence la possibilité de faire revivre n'importe quel ancien
différend, simplement en demandant sous une forme quelconque
réparation d’un tort, avec le ferme espoir de se la voir refuser.
Mais le même argument ne peut s'appliquer à la question du
monopole. Car le monopole — bien qu'il ait été institué par le
dahir de 1920 — existe encore aujourd’hui. Il s’agit là d’une
situation ou d’un fait actuel. S’il en résulte une injustice, cette
injustice ne provient pas simplement du fait qu’elle a été
cäusée, mais du fait que le tort continue à être causé à ceux
dont, prétend-on, les droits conventionnels ont été enfreints, et
le préjudice ne poursuit pas simplement son existence anté-
rieure, mais il acquiert même une nouvelle existence chaque
jour, tant que demeure en vigueur le dahir qui l’a institué
pour la première fois. Le cas du monopole diffère entièrement
de celui où une partie lésée n’a pas obtenu satisfaction en

30
37 A/B 74 (PHOSPHATES DU MAROC). — OP. CHENG

réparation d’un tort prétendu, —- ce cas serait analogue à la
décision de 1925; il ne s’agit pas non plus simplement des
conséquences d’un acte illicite, ce qui signifierait que le tort
aurait été causé antérieurement et une fois pour toutes à un
moment donné; le cas n’est pas non plus tout à fait le même
que celui d’une occupation illégale et continue de la propriété
d'autrui, parce que, dans ce cas, la violation du droit du pro-
priétaire a eu lieu à un moment déterminé et l'occupation illé-
gale qui se poursuit est simplement la violation prolongée du
même droit de la même personne, alors que le monopole peut
causer de nouvelles infractions tant qu’il demeure en vigueur.
En d’autres termes, l'interprétation ainsi donnée aux mots
« situations ou faits postérieurs à cette ratification » ne se fonde
pas sur une conception quelconque du droit pénal, mais se
déduit entièrement de ces mots eux-mêmes ainsi que de la
nature spéciale de la matière dont il s’agit. I] faut se souvenir
que les mots importants de la déclaration française sont:
« situations ou faits postérieurs a cette ratification », ce qui ne
veut pas dire tout a fait la méme chose que « des situations
ou des faits créés postérieurement à cette ratification ». En
conséquence, une situation ou un fait, qui existe postérieure-
ment à la date critique, n’en demeure pas moins une situation
ou un fait postérieur à cette date, même si ce fait ou cette
situation a également existé auparavant. Pour pouvoir dire
qu'une certaine situation ou un certain fait ne rentre pas dans
la déclaration d'acceptation de la France, on doit donc néces-
sairement démontrer que la situation ou le fait est antérieur à
la date critique, et il ne suffit pas de dire qu’il s’agit d’une
situation juridique résultant de la législation de 1920 ou ne
pouvant être: envisagée à part de la législation dont cette
situation ou ce fait est le résultat ; l'essence du différend, en
effet, est la suivante: le demandeur se plaint de ce qu'il a
constamment représenté comme un état de choses « continu et
permanent » incompatible avec des droits étrangers plutôt que
du simple fait de la création de cet état de choses; si l’on ne
tenait pas compte de ceci, l’on pourrait tout aussi bien pré-
tendre que le différend sort du cadre de la déclaration fran-
çaise, pour le motif que, en dernière analyse, il s’est élevé au
sujet de quelque chose qui ne peut être envisagé à part de
l’Acte d’Algésiras de 1906, acte lui-même plus ancien en date
que le dahir de 1920. Pour ces motifs, je suis d’avis que le
monopole n’est pas une situation ou un fait antérieur à la date
critique, et par conséquent, quels que puissent être les mérites
de la demande, le différend qui le vise ne sort pas du domaine
de la juridiction de la Cour.

A l'égard de l’autre exception, mes motifs sont brièvement
les suivants :

31
38 A/B 74 (PHOSPHATES DU MAROC). — OP. CHENG

Le Gouvernement italien soutient que, bien que l'on ne se
soit peut-être pas servi du mot « accaparement » au cours des
négociations diplomatiques qui ont précédé l'introduction de
l'instance, ce qui constitue les éléments de l’accaparement a
fait l’objet de nombreuses démarches de la part des intéressés,
c’est-à-dire de MM. de Gennaro Musti et della Luccia, de la
part de l'ambassade d’Italie — par exemple, l’aide-mémoire du
I4 juin 1935 — et de M. Montagna, agent du Gouvernement
italien. Mais, bien que certaines de ces démarches — par exemple,
celles qui ont été entreprises par MM. de Gennaro Musti et della
Luccia — ne puissent guére étre considérées comme des négo-
ciations diplomatiques — puisqu'elles n’ont pas eu lieu entre
des Etats —, toutes visaient en réalité la demande Tassara, et
si la question d’accaparement s’est trouvée abordée, ce n’a été
que par rapport à cette demande. Même au cours des entretiens
qu'a eus M. Tassara avec M. de Saint-Quentin — entre-
tiens dont le caractère diplomatique est contesté par le Gouver-
nement français —, la question du monopole n'était pas en
réalité litigieuse ; elle n'avait été mentionnée qu’à propos de la
demande Tassara et constituait alors un point que le Gouver-
nement italien n'avait pas l'intention de soulever à ce moment.
Le fait que le litige ne portait que sur la demande Tassara
paraît ressortir clairement des documents suivants:

1. La note de l'ambassade d'Italie, en date du 16 juin 1933,
dans laquelle le Gouvernement italien annonçait son intention
« de se substituer à la société » et de « prendre en mains ses
intérêts afin de rechercher par la voie diplomatique, avec le
Gouvernement de la République, une solution au différend ».

2. La lettre du baron Aloisi, en date du 5 octobre 1934, où
il est dit que, « les démarches faites dans la question intéres-
sant la Société Miniere e Fosfati au Maroc n'ayant abouti à
aucun résultat, le Gouvernement italien se trouve dans la néces-
sité de porter le différend dont il s’agit devant la Cour perma-
nente de Justice internationale de La Haye ».

3. L’aide-mémoire de l’ambassade d’Italie en date du 8 avril
1935, où il est dit que M. Montagna avait pour mission d'arriver
à une entente au sujet de la question Tassara.

4. Le mémoire de janvier 1935 soumis à M. Laval et l’aide-
mémoire du I4 juin 1935 adressé au Quai d'Orsay, dans
lesquels il n’était question que de la demande Tassara; la
question de la « porte ouverte » n’y était pas soulevée, et
pouvait seulement l'être comme une éventualité,

5. La note de l’ambassade d’Italie, en date du 27 mars 1936,
qui ne mentionnait que le différend relatif aux permis de
recherche. Il est vrai que l’on a fait valoir, à propos de cette
note, qu’elle est entachée d’erreurs flagrantes, mais il est diffi-

32
39 A/B 74 (PHOSPHATES DU MAROC). — OP. CHENG

cile de croire que cette communication officielle n’indique pas
quels étaient réellement jusqu'à ce moment les points liti-
gieux entre les deux Gouvernements.

On a fait valoir que, bien que, au cours de ces entretiens
et négociations, le Gouvernement italien ait, dans un très
grand esprit de conciliation, annoncé son intention de ne pas
soulever la question générale relative à l’ensemble de la poli-
tique phosphatiére de la France au Maroc, si l’on accordait
un traitement équitable 4 ses ressortissants qui avaient eu 4
souffrir de cette politique, il avait donné cependant l’avertis-
sement le plus clair. Mais un avertissement n’est pas la même
chose qu’une négociation. L’essence d’une négociation est de
discuter une question avec l'intention de la régler, alors qu’un
avertissement est simplement l’intimation d’une intention d'agir
d’une certaine manière (en l'espèce, de soulever certaines ques-
tions) dans une éventualité donnée. En fait, ces conversations
et aide-mémoire font ressortir clairement que la demande Tas-
sara et la question de l’accaparement sont en réalité des objets
distincts ; en effet, selon ces conversations et aide-mémoire, si
la demande Tassara avait été réglée, la question du monopole ou
de l’accaparement aurait pu être et aurait été laissée de côté. Il
s'ensuit que l’on ne peut guère représenter la demande Tassara
comme étant simplement un élément de l’accaparement ; car, s’il
en était ainsi, il serait plus logique que ces entretiens et aide-
mémoire aient traité de la question de l’accaparement comme
du point litigieux principal, dont le règlement aurait automa-
tiquement fait aboutir la demande Tassara à une conclusion
satisfaisante. On a également avancé que, même à supposer
que la question générale n’ait pas été discutée au cours des
entretiens diplomatiques, « il n’en reste pas moins qu'au cours
de ces pourparlers on a examiné le différend relatif à l’éviction,
contraire aux engagements internationaux, de M. Tassara et
de ses ayants droit, éviction qui n’est que l'élément constitu-
tif central de l’accaparement des phosphates marocains par la
Puissance protectrice ». Mais, en représentant la prétendue évic-
tion de M. Tassara et de ses associés comme un élément de
l’accaparement des phosphates du Maroc, on soulève par là le
point même que conteste le Gouvernement français et l’on énonce
une affirmation qui demande à être prouvée. On a aussi sou-
tenu en substance que, des démarches ayant été entreprises
par les parties intéressées à propos des mêmes points que
l'État entendait faire valoir devant la Cour, et des discussions
ayant déjà eu lieu, une nouvelle discussion ayant le même
contenu et poursuivie par la voie diplomatique aurait été
superflue. Mais, dans la mesure où il s’agit de l’objet de l’acca-
parement, la question n’est pas de savoir si des démarches
antérieurement tentées par les parties intéressées peuvent avoir

33
40 A/B 74 (PHOSPHATES DU MAROC). — OP. CHENG

pour effet de dispenser l’État, lorsqu'il prend en mains le diffé-
rend, de la nécessité d'entreprendre, en vue du même objet,
une négociation diplomatique, mais bien de savoir s’il y a eu
ou non, en fait, des démarches effectives portant sur la ques-
tion; or, vu ce qui a été dit plus haut, il semble difficile de
répondre affirmativement à ce point. Pour ce motif, la question
du non volumus, non possumus ne se pose pas en réalité.
Etant données les considérations qui précèdent et vu que la
nécessité d’une négociation diplomatique est admise par le
Gouvernement italien, je suis d’avis que cette condition n’a
pas été remplie, étant donné notamment que la question de
Vaccaparement constitue la demande principale de la requête.

(Signé) CHENG TIEN-HSI.

34
